DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US Patent 6,237,950).
In regards to claims 1-12, Cook et al. discloses the claimed limitations including a hybrid gas generator (10) comprising:
a compressed gas (66) chamber (14) and an igniting unit (130), wherein the compressed gas chamber is closed by a first igniter-side bursting membrane (138) and a second bursting membrane (60), wherein a first rapidly burning off pyrotechnic agent (122) and a second pyrotechnic agent (124) burning off slowly as compared to the first pyrotechnic agent are located in the hybrid gas generator, wherein the second bursting membrane (60) is configured to open directly in response to positive pressure generated in the compressed gas chamber without influence from a shockwave and with the hybrid gas generator being free from projectiles for puncturing the second bursting membrane, and the first pyrotechnic agent (122) is separated from the second pyrotechnic agent (124) in such a manner that the positive pressure generated in the compressed gas chamber which opens the second bursting membrane is generated by the first pyrotechnic agent (Reference is made to Column 2, line 53 - Column 5, line 25 and Figure 1-3);
wherein the first pyrotechnic agent and the second pyrotechnic agent are accommodated in the compressed gas chamber;
wherein the first pyrotechnic agent (122b) is located in a first portion (112b) of a central guide tube (83b) close to the igniter, wherein the second pyrotechnic agent (124b) is located in an intermediate chamber (114b) formed between an inner face of a compressed gas chamber housing (20b) and the central guide tube (83b, including sidewall thereof 84b);
wherein the first portion of the guide tube (83b) is delimited by a disk element (92b) having at least one gas outlet (96b) and in the first portion of the guide tube at least two radial discharge openings (106b) are formed, wherein the flow behavior of the gas ignitable by the first pyrotechnic agent (122b) can be determined especially by the area ratio of the discharge openings to the gas outlet (Reference is made to Column 5, line 57- Column 7, line 30 and Figure 3);
wherein the intermediate chamber (114b) is delimited along a direction of the longitudinal axis (24b) of the hybrid gas generator by means of a limiting disk and/or in the vicinity of a diffuser of the guide tube at least two inlet openings (106b) are provided for fluid communication of the intermediate chamber with the interior of the guide tube (83b);
wherein the second pyrotechnic agent (124b) is axially separated from the first pyrotechnic agent (122b), and/or in that the first pyrotechnic agent is located in a pyrotechnic chamber (112b) close to the igniter and the second pyrotechnic agent is located in a portion of the compressed gas chamber in the form of a combustion chamber (114b), wherein preferably the combustion chamber is spaced, especially by a resilient element, apart from the pyrotechnic chamber (Reference is made to Figures 2-3);
wherein the method steps of:
activating an igniting unit of the hybrid gas generator;
igniting the first pyrotechnic agent;
building up positive pressure in the compressed gas chamber;
igniting the second pyrotechnic agent and partially generating propelling gas;
opening the second bursting element due to the built-up positive pressure;
generating further propelling gas by the second pyrotechnic agent;
discharging the further propelling gas through the opened second bursting element (Reference is made to Column 6, line 38 - Column 8, line 30);
wherein the first pyrotechnic agent (122) acts as ignition booster for the second pyrotechnic agent (124) and as positive pressure generator, wherein the positive pressure required for opening the second bursting element (60) is generated prior to reaching the maximum gas generation rate of the second pyrotechnic agent;
wherein the maximum gas generation rate of the second pyrotechnic agent (124) is reached subsequent to step e and/or in that the bursting of the first bursting element is carried out subsequent to step a or b (Reference is made to element 62-62b);
an airbag module comprising the hybrid gas generator, an airbag inflatable by the hybrid gas generator and a fastening unit for attaching the airbag module to a vehicle (Reference is made to Figures 1-3);
a vehicle safety system for protecting a person comprising a hybrid gas generator, an airbag inflatable by the gas generator as part of an airbag module, and an electronic control unit (140) configured to activate the hybrid gas generator when a release situation is given, wherein the hybrid gas generator is configured according to the limitations of claim 1 (Reference is made to Figures 1-3);
wherein burn-off gas from burning off the first pyrotechnic agent forms positive pressure that directly opens the second bursting membrane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cook et al. and Lang et al. (US Patent 9,205,802) in view of Butt et al. (US Patent 5,788,275).
In regards to claims 13-16, Cook et al. discloses the claimed limitations wherein the first pyrotechnic agent may be considered the pyrotechnic/booster charge of the ignitor and the second pyrotechnic agent may be considered 124 and as such the limitations are fully met.  Examiner notes that the claims are open ended and as such would not preclude the intermediate pyrotechnic agent 122.
Lang et al. is cited to support this assertion, which discloses the conventional construction of an initiator (Reference is made to Column 3, line 65 - Column 4, line 9).
Alternatively, should it be persuasively argued that the pyrotechnic/booster charge in the ignitor/initiator may not be considered the first pyrotechnic agent; Butt et al. discloses providing a booster charge before and/or after a closure disk isolating the initiator/ignitor from the pressurized medium.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the gas generator of Cook et al. in view of the teachings of Butt et al. to include a booster charge with the ignitor/initiator yet separate from the pressurized medium since it a known manner of modifying a similar device to ensure effective combustion of all later propellant bodies for a variety of differently sized gas generators (Reference is made to Column 20, line 1 - Column 21, line 16).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the newly added limitations to claim 1-12, the amendments necessitated the new ground(s) of rejection presented and the limitations have been fully addressed above.
In regards to the newly added claims 13-16, the limitations have been fully addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616